Citation Nr: 1506065	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-32 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to July 1981 and from April 1982 to April 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran testified before the undersigned Veterans Law Judge (VLJ) in April 2013.  The transcript of that hearing is associated with the Veteran's electronic records on the VBMS system, which have been reviewed, together with the physical claims file, in preparing the decision below.  Following the hearing, the Veteran submitted additional relevant evidence.  The Veteran, through his representative, waived his right to initial review of this additional evidence by the agency of original jurisdiction (AOJ) prior to the Board's review of the evidence.  38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

No hearing loss disability, as defined for purposes of VA compensation, is shown during the pendency of this appeal.


CONCLUSION OF LAW

The criteria for service connection for hearing loss disability, unilateral or bilateral, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See id.

The Veteran served on active duty in the Army from 1978 to 1981 and in the Marines from 1982 to 1986.  The Veteran testified that his military occupational specialties as a driver for an artillery battery and as an explosives hauler resulted in exposure to various types of noise.  

The Veteran also testified that his hearing loss disability might be due to his exposure to contaminated water during the four years he was stationed at Camp Lejeune.

The Veteran was afforded VA audiologic examinations in August 2010 and May 2013.  At the 2010 VA examination, the Veteran's average decibel loss was 20 dB in the left ear and 22.5 in the right ear.  No auditory threshold was above 40 dB.  Speech recognition was 94 percent.  The May 2013 VA audiologic examination disclosed slight improvement in hearing and speech recognition in each ear.  There is no medical evidence that the Veteran's hearing acuity decreased in severity as compared to these two examinations at any time during the appeal period.

The evidence reflects that the Veteran did not manifest a hearing loss to 40 dB at any tested frequency in either ear, and that he did not have hearing thresholds above 25 dB at three frequencies in either ear, nor did he manifest a speech recognition score below 94 percent in either ear.  The Veteran does not have a post-service hearing loss disability that satisfies the requirements of 38 C.F.R. § 3.385.  Because the Veteran does not meet any criterion for hearing loss disability, the Board is not required to further address the Veteran's contention that contaminated drinking might have caused such disability.  

While the Board assumes that the Veteran was exposure to loud noise during his active service, the Veteran's hearing acuity, as objectively measured, does not meet any of the alternative criteria for hearing loss in either ear, as defined for VA purposes.  The medical evidence establishes that claimed hearing loss disability is absent throughout the period of this appeal.  

Simply stated, while the Veteran's hearing my not be what it once was, it is still within a range of "normal", providing no basis to grant this claim.

In the absence of hearing loss disability in either ear during the pendency of the appeal, the Board has no authority to grant service connection for a hearing loss disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim must be denied.
 
Duties to notify and assist

As noted above, the Veteran testified before the undersigned.  During the hearing, the VLJ fully explained the issue and asked questions of the Veteran, who was assisted by a representative.  The hearing focused on the elements necessary to substantiate the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing.  Consistent with Bryant v. Shinseki, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran has not identified any other records that might be relevant to the appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

ORDER

The claim for service connection for bilateral hearing loss disability is denied.



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


